DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 and 11-21are allowed based on the guidelines found in MPEP 1214.01 and the decision rendered by the board on 02/25/2022. Further details are given below.
Applicant filed a notice of appeal on 12/27/2019 and a corresponding appeal brief on 04/16/2020. Examiner responded to the appeal brief on 08/19/2020. 

The reasons given by the board on pg. 5-6 of the decision rendered 02/25/2022 were: 
	Appellant contends the Examiner finds the motivation to combine Klur with Evans is for “a secure and reliable authentication procedure.” Appeal Br. 5 (quoting Final Act. 15). Appellant argues, however, one of ordinary skill in the art would not have been motivated to look to Evans because such “a secure and reliable authentication procedure,” is already disclosed in Klur. /d. (quoting Klur ¶ 12): Yet another preferred exemplified embodiment of the telecommunications device is characterized in that the security token can be used only when a valid access authorization, e.g., in the form of a personal identification number and a password, would be input. As a result, an undesirable use of the telecommunications device, or of the storage (rechargeable) battery, respectively, is prevented. Klur ¶ 12. The Examiner finds Evans teaches compromised passwords remain problematic and biometric authentication is preferable. Ans. 13-14. Thus, the Examiner finds “one of ordinary skill in the art would be motivated to use a stronger authentication scheme over a weaker one.” Appeal Br. 7 (quoting Final Act. 9). A proposed combination may be improper if the element, or its function, added from the second reference is already present in the first reference. See TRW Automotive U.S. LLC v. Magna Elecs., Inc., 1PR2015-5 Appeal 202 1-000341 Application 13/198,848 00972, Paper 9 at 12, (PT AB Sept. 16, 2015) (finding no reason to combine where “the camera in [the ’094 patent] already is mounted to the windshield using a bracket and does not require the direct optical coupling provided by the fastening device in [the °633 patent]”). See also Stryker Corp. v. Karl Storz Endoscopy-America, Inc., 1PR2015-00764, Paper 13 at 13 (PTAB Sept. 2, 2015) (“[W]e fail to see, and Petitioner does not adequately explain, why it would be obvious to add a translator to redundantly perform the function that Petitioner maintains is performed by the interconnect devices and network computer located within the surgical network.”). Here, Klur discloses the problem of unauthorized use has been solved: “[a]s a result, an undesirable use of the telecommunications device, or of the storage (rechargeable) battery, respectively, is prevented.” Klur 4] 12 (emphasis added). Where, as here, Klur has solved the problem of authentication, there is no motivation to add to Klur an authentication feature from Evans. In view of the foregoing, decline to sustain the rejection of Claims 1, 2, 5—7, 15, and 17—21 under 35 U.S.C. § 103(a)”
In further consideration of this application, the examiner relies upon the guidelines set forth in MPEP 1214.01, which states: 
(i) “The examiner should never regard such a reversal as a challenge to make a new search to uncover other and better references”; 
and
(ii) “If the examiner has specific knowledge of the existence of a particular reference or references which indicate nonpatentability of any of the appealed claims as to which the examiner was reversed, he or she should submit the matter to the Technology Center (TC) Director for authorization to reopen prosecution under 37 CFR 1.198  for the purpose of entering the new rejection. See MPEP § 1002.02(c) and MPEP § 1214.07. The TC Director’s approval is placed on the action reopening prosecution”. 
In regards to (i) above, the examiner 'updated’ the original search, but did not conduct a new search in order to comply with this section of MPEP 1214.01. An 'updated’ search merely uses the same classes and text limited search as the original search conducted previously to show all patent publications that may have an earlier filing date but which were not in fact published during the earlier search. Furthermore, an additional interference and NPL search should not be seen as a new search as it is conducted in light of the guidelines given in MPEP 1302.08 and MPEP 2304.01(a). 
In regards to (ii) above, the examiner has no specific knowledge of the existence of a particular reference or reference at this time which would indicate nonpatentability of any of the appeal claims as to which the examiner was reversed. Therefore, no request is submitted to the Technology Center (TC) Director for the purpose of entering a new rejection.
It should be noted that the examiner firmly believes the claims to be obvious over the cited combination. However, the board has final authority in this matter and it is duty of the examiner to abide by the board’s decision. Thus, the application is solely allowed based on the ruling by the board and not the prior art cited during prosecution.
Thus, the application is allowed for the reasons rendered above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491